Cooper, J.
This matter comes to us from the LaGrange Circuit Court, wherein the Appellee M. Reed Taylor filed a petition for the modification of a custody order made and entered in a divorce proceeding, wherein the appellant herein obtained an absolute divorce and the custody of the minor children of the parties.
It appears from the record now before us, that after the court below entered a judgment changing the custody of the said minor children, the appellant filed a motion for a new trial and after an adverse ruling on said motion attempted to appeal the said ruling and judgment concerning the custody of said minor children to this court.
The record also reveals that after perfecting said appeal to this court, the appellant discovered that under Section 4-214, clause 15, Burns’ Indiana Statutes, the General Assembly of 1963, provided that the Supreme Court should have jurisdiction of all appeals from judgments in which an award is made concerning the permanent care and custody of a minor child or minor children. Upon such discovery, the appellant filed a petition to transfer said appeal to the Supreme Court.
*543*542In reviewing the applicable statute, we take judicial knowledge of Sec. 4-217, Burns’ Indiana Statutes, which provides *543that if any case is erroneously appealed to the wrong court that court shall make an order for its transfer to the proper court; and the appeal shall stand as if originally filed in the right court.
Therefore, pursuant to the mandates of the foregoing statutes, this cause is hereby transferred to the Supreme Court of Indiana.
Carson, C.J., Prime and Faulconer, JJ., concur.
Note. — Reported in 241 N. E. 2d 802.